277 S.C. 161 (1981)
284 S.E.2d 231
In the Matter of Andrew CHANCE, A Minor Under the Age of Seventeen Years, Appellant.
Supreme Court of South Carolina.
October 28, 1981.
Deputy Appellate Defender Vance J. Bettis, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod and Asst. Atty. Gen. Donald J. Zelenka, Columbia, for respondent.
October 28, 1981.
GREGORY, Justice:
Appellant, a juvenile charged with auto breaking and petit larceny, was adjudicated a delinquent and committed to six (6) months probation. This appeal is from the denial of the trial judge to expunge from appellant's intake sheet any reference to prior non-adjudicated charges.
Under the record of this case a purely advisory opinion is sought. This Court has consistently refrained from rendering such opinions. See Biter v. South Carolina Employment Commission, S.C. 280 S.E. (2d) 60 (1981). Accordingly, the appeal is dismissed.
Appeal dismissed.
LEWIS, C.J., and LITTLEJOHN, NESS and HARWELL, JJ., concur.